DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 6 are entitled to a priority date of December 8, 2017.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate first and second nozzles injection ports having different characteristics. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites at least one first nozzle and at least on second nozzle. Lines 10 – 12 then refer to the first nozzle and the second nozzle. It is unclear which from the “at least one” these nozzles refer to. Examiner suggests amending to the at least one first nozzle and the at least on second nozzle.

Claim 2 suffers from the same deficiencies as Claim 1. 

Claims 3 and 6 recites first and second nozzles (plural). Since the claims previously introduced at least one of each, it is unclear whether the use of the plural form overrides these previous recitations. 

the diameters of the injection ports of the first nozzle and those of the second nozzle are equal to or more than 0.5 mm. This partially contradicts the features of Claim 1, which requires the second nozzle having the injection ports each having a diameter larger than a diameter of each of the injection ports of the first nozzle. The diameters cannot be equal and still be compatible with Claim 1.

All other pending claims are rejected by virtue of their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (hereafter “Takeda” – DE 2720214).

With regards to Claim 6:

Takeda discloses a liquid-cooled type compressor (Figures 3, 4) comprising: a liquid-cooled type compressor body (housing 1); at least one first nozzle (nozzle at opening 5); and at least one second nozzle (nozzles 30m, 30f) that is disposed on a high pressure side as compared to the first nozzle (see Figure 3, 3 is the suction inlet, 4 is the discharge, and nozzles 30m 30f are disposed on amore downstream/high-pressure side of the screw compressor than the opening 5), the at least one first nozzle and the at least one second nozzle each having a plurality of injection ports per nozzle (see example nozzles used in Figures 6 and 7) and supplying a refrigerant through the injection ports into an inside of the compressor body, the number of the second nozzles being greater than the number of the first nozzles (two nozzles 30m, 30f vs just one nozzle 5).


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (hereafter “Ishii” – JPS 54-040347)

With regards to Claim 6:

Ishii discloses a liquid-cooled type compressor (Figures 2, 6) comprising: a liquid-cooled type compressor body (housing 1); at least one first nozzle (nozzle 13a); and at least one second nozzle (nozzles 13b, 13c) that is disposed on a high pressure side as compared to the first nozzle (see Figure 6, suction side is on side of conduit 11, discharge side on side of conduit 7, nozzles 13b, 13c are disposed on amore downstream/high-pressure side of the screw compressor than nozzle 13a), the at least one first nozzle and the at least one second nozzle each having a plurality of injection ports per nozzle (see example nozzles used in Figure 2 with injection holes 17a, 17b) and supplying a refrigerant through the injection ports into an inside of the compressor body, the number of the second nozzles being greater than the number of the first nozzles (two nozzles 13b, 13c vs just one nozzle 13a).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (hereafter “Ishii” – JPS 54-040347) in view of Hikita (JPH 02-248678).

With regards to Claim 1:

a liquid-cooled type compressor (Figures 2, 6) comprising: a liquid-cooled type compressor body (housing 1); at least one first nozzle (nozzle 13a); and at least one second nozzle (nozzles 13b, 13c) that is disposed on a high pressure side as compared to the first nozzle (see Figure 6, suction side is on side of conduit 11, discharge side on side of conduit 7, nozzles 13b, 13c are disposed on amore downstream/high-pressure side of the screw compressor than nozzle 13a), the at least one first nozzle and the at least one second nozzle each having a plurality of injection ports per nozzle (see example nozzles used in Figure 2 with injection holes 17a, 17b) and supplying a refrigerant through the injection ports into an inside of the compressor body.

Ishii does not explicitly disclose the second nozzle having the injection ports each having a diameter larger than a diameter of each of the injection ports of the first nozzle. However, Ishii does teach that an injection amount G1, G2, G3 of injection nozzles 13a, 13b, 13c, respectively meets the condition G1<G2<G3 (see abstract). Ishii is silent as to whether diameter differences account for the injection amount difference. Hikita (Figures 2 – 6) teaches a screw compressor including oil injection nozzles (41a, 42a, 43) along different pressure points of the screw compressor interior. The injection ports are configured such that “the first ejection port (41a) has a large diameter and the second ejection port (42a) has a medium diameter….[and] the three jets (43a) have a small diameter” (see English translation). This allows for “when the 100% load operation of the screw compressor is performed, as shown in FIG. 4, … [a] large amount of oil in the oil 

With regards to Claim 3:

The Ishii modification of Claim 1 teaches the number of the second nozzles being greater than the number of the first nozzles (two nozzles 13b, 13c vs just one nozzle 13a).

With regards to Claim 5:

The Ishii modification of Claim 1 teaches the angles θ formed between the plurality of injection ports are all 0 ≤ θ ≤ 150 degrees (see Figures 2 of Ishii, angle between holes 17a, 17b is approximately 60 degrees – although Ishii does not explicitly disclose the drawings are to scale, as per MPEP 2125, the description .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (hereafter “Ishii” – JPS 54-040347) in view of Hikita (JPH 02-248678), further in view of Zweifel (US 3820923).

With regards to Claim 4:

The Ishii modification of Claim 1 does not explicitly teach the diameters of the injection ports of the first nozzle and those of the second nozzle are equal to or more than 0.5 mm. Zweifel (Figures 4 – 6) teaches a screw compressor including injection nozzles (53 – 55) for a cooling medium, wherein the diameters of the injection nozzles are approximately 0.3 to 1.2 mm (see Claim 4 of Zweifel). Zweifel teaches that such a diameter allows for the cooling oil to “be excellently distributed in the compression chamber in a finely atomized state” (Col. 4, Lines 14). Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It is also noted that applicant has not presented any evidence of criticality of the absolute diameter of the injection .


Allowable Subject Matter

Claims 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest an angle formed between the plurality of injection ports of the second nozzle is larger than an angle formed between the plurality of injection ports of the first nozzle, in combination with the different diameter features of Claim 1.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Fujisawa et al. (WO 2019093109) – see Figure 4, teaches a similar concept as Hikita with the varying diameters of injection nozzles and may be used in place of Hikita in the 103 rejection above. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, November 9, 2021